Citation Nr: 0816250	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in August 
2007, the veteran requested a travel board hearing.  In a 
letter to VA dated in February 2008, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  


FINDING OF FACT

GERD was contracted during active military service.


CONCLUSION OF LAW

GERD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his GERD began during service.  
Because the claim of service connection for GERD on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
see also 38 C.F.R. §§ 3.102, 3.159 (2007).
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

In considering all of the evidence of record under the laws 
and regulations as set forth above, and after resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran is entitled to service connection for GERD.  
Although there was no diagnosis of GERD during service, the 
veteran reported symptomatology consistent with GERD during 
his 20 year period of service.  In this regard, the veteran 
first reported pain or pressure in the chest and stomach, 
liver, or intestinal trouble on his December 1980 report of 
medical history.  On the August 1989 report of medical 
history, the veteran indicated that he had stomach, liver, or 
intestinal trouble, and the examiner noted that he had no 
current stomach symptoms but had a history of PUD (peptic 
ulcer disease).  The September 1991 report of medical history 
revealed that the veteran had a history of pain or pressure 
in the chest and the examiner commented that he had avoidable 
heartburn.  In the December 1995 report of medical history, 
the examiner noted that the veteran had increased indigestion 
in response to his complaints of pain or pressure in the 
chest; frequent indigestion; and stomach, liver, or 
intestinal trouble.  Finally, the veteran marked pain or 
pressure in the chest and frequent indigestion on his April 
1997 retirement report of medical history.  The Board finds 
it significant that, although the examiner did not comment on 
the veteran's aforementioned symptomatology, the examiner 
only reported new findings since the last physical in 
December 1995.  As the examiner already recorded the 
veteran's complaints of indigestion on the December 1995 
report of medical history, it was not a new finding and 
therefore not recorded again.  Therefore, the evidence 
supports the veteran's contention that he was still 
experiencing intestinal problems at the time of his 
retirement from service in 1997.

Regarding the veteran's statements that he has had GERD since 
service, the Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., chest pain, 
indigestion, intestinal problems.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  The Board has considered the veteran's statements 
that he has had GERD since service and finds them credible.  
In this regard, as noted above, the veteran reported chest 
pain, indigestion, stomach problems during service and in-
service examiners found that he had indigestion and 
heartburn.  Additionally, the Board finds it significant that 
the first post-service diagnosis of esophageal reflux was in 
an April 1999 private medical report of Dr. H, which is dated 
approximately two years after his separation from service in 
May 1997, and therefore the initial diagnosis was made fairly 
close to separation from service.  Further, the veteran 
continued to have diagnoses of GERD from Dr. H and Dr. R from 
1999 to 2005.  As such, the evidence of record supports the 
veteran's contention that his GERD began in service and that 
it has continued since that time.  

However, for service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  Turning 
to the medical opinions of record, the law is clear that it 
is the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

Following examination of the veteran and review of his claims 
file, the August 2005 VA examiner diagnosed the veteran with 
GERD.  The examiner noted that the veteran had a history of 
peptic ulcer disease in the late 1970s or early 1980s for 
which he was treated.  Although the examiner referred to the 
veteran's complaint of frequent indigestion on his April 1997 
retirement report of medical history, he indicated that he 
could not find any evidence of in-service treatment for GI 
(gastrointestinal) complaints.  The examiner concluded that 
he could not express an opinion regarding the likelihood of 
the relationship of current GERD to service without resorting 
to speculation.

However, the Board notes that medical treatment during 
service is not a requirement to establishing service 
connection.  See generally Buchanan v. Nicholson, 451 F.3d 
1331, 1336  (Fed. Cir., 2006).  Both competent medical and 
lay evidence must be considered.  Buchanan, 451 F.3d 1331.  
In this regard, in a September 2005 letter, Dr. R indicated 
that the veteran began experiencing symptoms consistent with 
GERD in the late 1970s during service that have persisted 
since that time to the present.  The Board finds that Dr. R's 
report of the veteran's symptoms is consistent with the 
medical evidence of record and the veteran's account.  Cf 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. R noted 
that the veteran had heartburn and some chest discomfort 
related to heartburn after eating.  She added that his 
symptoms were fairly well controlled but he did have 
occasional break-through symptoms that he controlled with 
over the counter antacids.  This is consistent with the 
veteran's statement dated in November 2007 in which he 
claimed he was told during service to take over the counter 
medications and to control his GERD with food.  As noted 
above, the Board has already found the veteran's contentions 
that he has had symptomatology consistent with GERD during 
and after service both competent and credible.  

In sum, the veteran has a current diagnosis of GERD and has 
reported symptomatology consistent with GERD beginning in 
service.  Further, a doctor concurred that the veteran's 
reported symptomatology during service is similar to the 
symptomatology he experiences currently.  Additionally, the 
evidence of record supports these assertions.  Based on the 
foregoing, the Board concludes that after resolving all 
reasonable doubt in favor of the veteran, GERD is 
etiologically related to his service.  As such, service 
connection for GERD must be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


